                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Howard J. Foster,                      )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           1:17-cv-00128-MR-WCM
                                        )
                     vs.                )
                                        )
 Carrols Corporation, Lori Schlutow,    )
 Rebecca Roberson, Carl Moreland,       )
             Defendants.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 5, 2019 Order.

                                               March 5, 2019
